DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 11/12/2020.  Claim 3 is cancelled. Claims 1, 8, 10 and 13 are currently amended. Claims 15-18 are new. Claims 1-2 and 4-18 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-2 and 4-18 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-2 and 4-18 are to a statutory category. For example, independent claim 1, and similarly independent claims 8, 10 and 13, are directed, in part, to a methods and systems (i.e., statutory categories including a process, machine, manufacture or composition of matter) for determining healthcare relationships by

by a healthcare insight computing device, the healthcare insight computing device being addressable via the Internet, the patient data comprising medical information related to a patient;

ingesting referential data, over the Internet, by the healthcare insight computing device, the referential data comprising data referentially related to the patient; 

applying, at a data refinery engine, at least one normalization algorithm on the patient data to create at least one correlation relationship;

forming a master patient data record, at a data enrichment engine, the master patient data record comprising the patient data correlated with the referential data, and based at least in part on the at least one correlation relationship; and

transmitting, by the healthcare insight computing device, the master patient data record to a raw data cluster.

*The limitations in bold cannot be practically performed in the human mind are considered additional elements that are further analyzed below in the subsequent 101 analysis steps.

In regards to (2A1), claims 1-2 and 4-18, recite an abstract idea.  More specifically, independent claims 1, 8, 10 and 13 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, independent claim 1, and similarly independent claim 8, 10 and 13, recites “ingesting patient data,” “ingesting referential data,” “forming a master patient data record” which can be mental processes because this limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and recites certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer (e.g., managing healthcare records between patient and providers). The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1, 8, 10 and 13 but further describe the patient data, algorithm, data staging, 
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computing device does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.1.	Claims 1-2, 4, 6-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over McNair et al. (US 2015/0193583), in view of Varadarajan et al. (US 2015/0379201), and in view of Walker et al. (US 2004/0122706).

CLAIM 1
McNair teaches a computer-implemented method for determining healthcare relationships (McNair: abstract), the method comprising:
ingesting patient data, over the Internet, by a healthcare insight computing device, the healthcare insight computing device being addressable via the Internet, the patient data comprising medical information related to a patient (McNair
ingesting referential data, over the Internet, by the healthcare insight computing device, the referential data comprising data related to the patient (McNair: abstract; ¶¶ [0031]-[0032] “network 175 includes the Internet”, [0093] “data sources 3110 include EHRs such as EHRs 160, 162, and 164 of FIG. 1, literature, clinical studies or trials, historical data, government records, arrest records, financial, income, and spending information, demographic information, patient provided data, patient records including labs or test results, claims, HIE, EMR, PMB databases, other clinical records, clinical trials, information from visits to a caregiver or treatment facility, patient behavior-pattern information, caregivers behavior pattern information, questionnaires or forms, or other source of clinical data”, [0061], [0094]; FIGS. 1A-3D; It is also submitted that the specific type of data (e.g., referential data) is merely non-functional descriptive language without any new and unobvious functional relationship and thus, the descriptive language is given no patentable weight.);
applying, at a data refinery engine, at least one normalization algorithm on the patient data to create at least one correlation relationship (McNair: abstract; ¶¶[0041] “include services that perform statistical software operations, and include statistical calculation packages”, [0098], [0106] “At EMPI component 3250, patient records and patient information from different systems or data sources are matched using a record-linking algorithm, that uses both clinical and demographic attributes, in some embodiments, thereby creating a complete shareable or inner-operable patient record”, [0145]; FIGS. 1A-3D);
forming a master patient data record, at a data enrichment engine, the master patient data record comprising the patient data correlated with the referential data, and based at least in part on the at least one correlation relationship (McNair: abstract; ¶¶ [0093] “Based on this probability, patient records are matched using a record linkage algorithm or agent thereby generating an inner-operable longitudinal patient record, which may be identified or de-
transmitting, by the healthcare insight computing device, the master patient data record to a data cluster (McNair: abstract; ¶¶ [0034] “electronic health record (EHR) systems 160, 162, or 164 include one or more data stores of health records, which may be stored on storage 121, and may further include one or more computers or servers that facilitate the storing and retrieval of the health records. In some embodiments, one or more EHR systems 160, 162, and 164 may be implemented as a cloud-based platform or may be distributed across multiple physical locations”, [0071]; FIGS. 1A-3D).

McNair may not explicitly teach the following:
referentially related to the patient; and
raw data cluster.

Varadarajan, however, teaches the following:
raw data cluster (McNair: abstract; ¶¶ [0033]-[0039] Raw data records are transmitted into a cluster.; FIGS. 1-14).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the system and method for personal healthcare analysis and distributable archive, as taught by Varadarajan, with the decision support from disparate clinical sources, McNair, with the motivation of improving the analysis and archiving of personal healthcare data (Varadarajan: ¶¶ [0015]-[0033]).

McNair and Varadarajan may not explicitly teach the following:
referentially related to the patient.

Walker, however, teaches the following:
referentially related to the patient (Walker: abstract; ¶¶ [0017] “coupling of additional or different data sources along with their correlation to other data sources in the analyses performed by the processing system”, [0052] “data itself may relate to patient-specific characteristics as well as to non-patient specific information”, [0321] “correlate new data in accordance with relationships identified by the data processing system or integrated knowledge base. Thus, even where a patient or user has not specifically requested detection of relationships or potential correlations, programs executed by the data processing system 10 may nevertheless execute comparisons and groupings to identify risks, potential treatments, financial management options and so forth under a general detection string”; FIGS. 1-7, 23-31; It is also submitted that the specific type of data (e.g., referentially related to the patient) is merely non-functional descriptive language without any new and unobvious functional relationship and thus, the descriptive language is given no patentable weight.).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the patient data acquisition system that correlates patient data with data referentially related to the patient, as taught by Walker, with the system and method for personal healthcare analysis and distributable archive, as taught by Varadarajan, with the decision support from McNair, with the motivation of improving integration of patient information with other information (Walker: ¶¶ [0001)-[0009]).

CLAIM 2
McNair teaches the method of claim 1, wherein the patient data is received from a plurality of patient data providers addressable via the Internet (McNair: abstract; ¶¶ [0031]-[0032] “network 175 includes the Internet”, [0055] “receive patient data”, [0093], [0120] “components listed above in the cloud are accessible by way of the Internet or other network 175”; FIGS. 1A-3D).

CLAIM 4
McNair teaches the method of claim 1, wherein the at least one normalization algorithm is selected from a group consisting of a transformation operation, a normalization operation, and a refinement operation (McNair: abstract; ¶¶[0041] “include services that perform statistical software operations, and include statistical calculation packages”, [0098]; FIGS. 1A-3D).

CLAIM 6
McNair teaches the method of claim 2, wherein creating the at least one correlation relationship further comprises determining one or more relationships between the ingested patient data and a previously ingested patient data received from another of the plurality of patient data providers (McNair: abstract; ¶¶[0041] “include services that perform statistical software operations, and include statistical calculation packages”, [0098], [0106], [0145]; FIGS. 1A-3D).

CLAIM 7
McNair teaches the method of claim 1, further comprising extracting, by the healthcare insight computing device, at least a portion of the patient data from the raw data cluster in response to having received a request to generate a report associated with the patient data (McNair: abstract; ¶¶ [0041], [0067]; FIGS. 1A-3D).

CLAIM 8
McNair teaches the a computer-implemented method for providing a healthcare request report (McNair: abstract), the method comprising:
retrieving, by a data cluster engine, a master patient data record from a data cluster, the raw data cluster over a data cluster interface, the master patient data record comprising patient data correlated with referential data, wherein the patient data comprises medical information related to a patient and the referential data comprises data related to the patient (McNair: abstract; ¶¶ [0093] “Based on this probability, patient records are matched using a record linkage algorithm or agent thereby generating an inner-operable longitudinal patient record, which may be identified or de-identified depending on the usage context”, [0106] “EMPI component 3250, patient records and patient information from different systems or data sources are matched using a record-linking algorithm, that uses both clinical and demographic attributes, in some embodiments, thereby creating a complete shareable or inner-operable patient record”; FIGS. 1A-3D);
de-identifying, by a healthcare insight computing device, the master patient data record (McNair: abstract; ¶¶ [0093] “Based on this probability, patient records are matched using a record linkage algorithm or agent thereby generating an inner-operable longitudinal patient record, which may be identified or de-identified depending on the usage context”, [0106] “EMPI component 3250, patient records and patient information from different systems or 
aggregating, by the healthcare insight computing device, the de-identified patient data as a function of the requested report (McNair: abstract; ¶¶ [0026], [0029] “patient chart includes functionality for flexing or altering the information that is displayed (including what information is presented and the order, ranking, or priority that the information is presented) based on the caregiver specialty, condition(s), venue, or other attributes”, [0093] “Based on this probability, patient records are matched using a record linkage algorithm or agent thereby generating an inner-operable longitudinal patient record, which may be identified or de-identified depending on the usage context”, [0106] “EMPI component 3250, patient records and patient information from different systems or data sources are matched using a record-linking algorithm, that uses both clinical and demographic attributes, in some embodiments, thereby creating a complete shareable or inner-operable patient record”; FIGS. 1A-3D); and
presenting, by the healthcare insight computing device, a visual representation of the de-identified patient data as a function of the requested report and aggregated, de-identified master patient data record (McNair: abstract; ¶¶ [0026], [0029] “patient chart includes functionality for flexing or altering the information that is displayed (including what information is presented and the order, ranking, or priority that the information is presented) based on the caregiver specialty, condition(s), venue, or other attributes”, [0093] “Based on this probability, patient records are matched using a record linkage algorithm or agent thereby generating an inner-operable longitudinal patient record, which may be identified or de-identified depending on the usage context”, [0106] “EMPI component 3250, patient 

McNair may not explicitly teach the following:
referentially related to the patient; and
raw data cluster.

Varadarajan, however, teaches the following:
raw data cluster (McNair: abstract; ¶¶ [0033]-[0039] Raw data records are transmitted into a cluster.; FIGS. 1-14).

The motivation to include the teachings of Varadarajan with the teachings of McNair is the same as that of claim 1 above and is incorporated herein.

McNair and Varadarajan may not explicitly teach the following:
referentially related to the patient.

Walker, however, teaches the following:
referentially related to the patient (Walker: abstract; ¶¶ [0017] “coupling of additional or different data sources along with their correlation to other data sources in the analyses performed by the processing system”, [0052] “data itself may relate to patient-specific characteristics as well as to non-patient specific information”, [0321] “correlate new data in 

The motivation to include the teachings of Walker with the teachings of McNair and Varadarajan is the same as that of claim 1 above and is incorporated herein.

CLAIM 9
McNair teaches the method of claim 8, further comprising: detecting, by the healthcare insight computing device, a previously identified relationship has been broken; and identifying, by the healthcare insight computing device, an alternative data path to form a new relationship with the master patient data record that was associated with the previously identified relationship (McNair: abstract; ¶¶ [0093] “Based on this probability, patient records are matched using a record linkage algorithm or agent thereby generating an inner-operable longitudinal patient record, which may be identified or de-identified depending on the usage context”, [0106] “EMPI component 3250, patient records and patient information from different systems or data sources are matched using a record-linking algorithm, that uses both clinical and demographic attributes, in some embodiments, thereby creating a complete shareable or inner-operable patient record”; FIGS. 1A-3D).

CLAIMS 10, 11, 13, 14
Claims 10, 11, 13 and 14 repeat substantially the same limitations as those in claims 1, 2, 8 and 13. As such, claims 10, 11, 13 and 14 are rejected for substantially the same reasons given for claims 1, 2, 8 and 13 and are incorporated herein.

CLAIM 15
	McNair and Varadarajan do not appear explicitly teach the method of claim 1, wherein the referential data includes financial data, drug schedules, industry reference data, and geographic data.
Walker, however, teaches wherein the referential data includes financial data, drug schedules, industry reference data, and geographic data (Walker: abstract; ¶¶ [0017] “coupling of additional or different data sources along with their correlation to other data sources in the analyses performed by the processing system”, [0052] “data itself may relate to patient-specific characteristics as well as to non-patient specific information…data representative of financial resources”, [0321]; FIGS. 1-7, 23-31; It is also submitted that the specific type of data (e.g., referentially related to the patient, financial, drug schedules, industry reference, geographic, etc.) is merely non-functional descriptive language without any new and unobvious functional relationship and thus, the descriptive language is given no patentable weight.).
The motivation to include the teachings of Walker with the teachings of McNair and Varadarajan is the same as that of claim 1 above and is incorporated herein.

CLAIM 16-18
Claims 16-18 repeat substantially the same limitations as those in claim 15. As such, claims 16-18 are rejected for substantially the same reasons given for claim 15 and are incorporated herein.



4.2.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McNair, in view of Varadarajan, in view of Walker, and further in view of Dettinger et al. (US 2007/0112586).

CLAIM 5
McNair, Varadarajan and Walker do not appear to explicitly teach the method of claim 2, wherein ingesting the patient data received from the plurality of patient data providers comprises staging the patient data in a data staging area.
Dettinger, however, teaches wherein ingesting the patient data received from the plurality of patient data providers comprises staging the patient data in a data staging area (Dettinger: abstract; ¶¶ [0001]-[0007]; FIGS. 1-7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the clinical repository with data staging area, as taught by Dettinger, with the patient data acquisition system that correlates patient data with data referentially related to the patient, as taught by Walker, with the system and method for personal healthcare analysis and distributable archive, as taught by Varadarajan, with the decision support from disparate clinical sources, as taught by McNair, with the motivation of facilitating data management (Dettinger: ¶¶ [0002]-[0010]).

CLAIM 12
Claim 12 repeat substantially the same limitations as those in claim 5. As such, claim 12 are rejected for substantially the same reasons given for claim 5 and are incorporated herein.

Response to Arguments
11/2/2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 11/2/2020.

5.1.	Applicant argues, on pages 7-9 of the response, that the pending claims recite additional elements that integrate the abstract idea into a practical application because the pending claims are similar to the patent-eligible claims in Example 42 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) by reciting specific improvements over prior art systems (e.g., by forming a “master patient data record from not only “patient data, but also from “referential data”), presentation of visual representation of de-identified data, and applying at least one normalization algorithm on the data.
	In response, it is noted that the patent-eligible claims in Example 42 of the 2019 PEG are directed to a “Method for Transmission of Notifications When Medical Records Are Updated” and the background details a technological problem (i.e., records from remote disparate systems cannot be timely shared or consolidated due to various format inconsistencies attributed to these disparate systems). To solve this technological problem, Example 42 recites limitations that collect, convert and consolidate information into a standard format with subsequent real-time notifications when this occurs. Thus, while Example 42 recites an abstract idea, the abstract idea is integrated into a practical application because the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. In contrast, it is submitted that applicant’s pending claims are not directed per se. Rather, it is reiterated that the focus of applicant’s claims is not on an improvement in computers as tools, but on certain abstract ideas that use computers as tools; and aside from the incidental use of well-known computer technology (e.g., general purpose computer technology) to, for example, automate well-known manual activities (i.e., ingest data, applying algorithms to data, correlating data, transmitting data, displaying de-identified data, etc.), the claimed invention could be reasonably and practically performed with pen and paper and/or in the human mind.
In short, it is respectfully submitted that applicant’s pending claims are not patent-eligible, as set forth above and in previous office actions.

5.2.	With regard to applicant’s other arguments, it is submitted that new prior art has been applied to the amended features of the claims. As such, applicant's remarks with regard to the application of the cited prior art to the amended claims are addressed in the Office Action above.

Relevant Non-Cited Prior Art
6.	The following discovered prior art was not cited in this rejection but may be relevant: 
Warner et al. (US 10643749) – Computer Network Architecture With Machine Learning And Artificial Intelligence And Automated Insight Generation – correlates various data including demographic, geolocation, financial, insurance, etc.
Sabol et al. (US 2004/0122702) – Medical Data Processing System And Method

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686